DETAILED ACTION
The present application, filed on 10/09/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 05/03/2021.
Claims 1-7, 9-11, 13-14, and 16-17 are pending and have been considered below.

Priority
The application claims priority to foreign application EP18199606.7, filed on 10/10/2018. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021 and 05/03/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see last paragraph on page 7, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1, 9, and 16 under Malapati (35 USC 102(a)(2)) have been fully considered.  In light of applicant’s amendments, the rejections set forth in the previous action have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Meduvsky (US 6,846,015).

Claim Objections
Claim 3 is objected to because of the following informalities: "tle vehicle seat" should read "the vehicle seat". Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meduvsky (US 6,846,015).
Regarding claim 1, Meduvsky discloses {Figures 1-2} an occupant protection system {10} for supporting protection of a vehicle occupant {28} in the event of an ongoing or imminent collision {Col. 1, lines 18-22}, wherein the occupant protection system comprises: an airbag panel arrangement {20} connected to a dashboard {22, 24} of a vehicle {12}, the airbag panel arrangement comprising: an inflatable airbag {20 (or 50 or 80); Col. 3, lines 30-35} adapted to upon deployment protect lower body parts {26} of the vehicle occupant seated in a  a panel displacing system {50, 80} adapted for supporting displacement of the airbag panel arrangement outwardly from the dashboard from a default position {Figure 1} to an at least first elected position {Figure 2}, wherein airbag deployment is supported in both the default position and in the at least first elected position.
Regarding claim 2, Meduvsky discloses {Figures 1-2} the panel displacing system {10} comprises one or more pyro, mechanical and/or electrical actuators {50}.
Regarding claim 3, Meduvsky discloses {Figures 1-2} a distance determining unit {144, 146} for determining a distance in a predeterminable direction between the airbag panel arrangement {20} or the dashboard {24} and an occupant {28} seated in the vehicle seat {42}; an exceedance determining unit {150} for determining that whether the distance exceeds a predeterminable maximum threshold value; a deployment determining unit {150} for determining that one or more conditions for deployment of the airbag is fulfilled; and a panel displacing unit {150} for displacing the airbag panel arrangement outwardly from the dashboard by means of the panel displacing system {50, 80} when the distance exceeds the maximum threshold value {Col. 5, line 45 – Col. 6, line 43}.
Regarding claim 4, Meduvsky discloses {Figures 1-2} an airbag deployment unit {150} for deploying said airbag {Col. 5, line 45 – Col. 5, line 51}.
Regarding claim 5, Meduvsky discloses {Figures 1-2} the airbag panel arrangement {20} is displaceable between the default position {Figure 1} and the ejected position {Figure 2}, the panel displacing unit {150} then being adapted for displacing the airbag panel arrangement from the default position to the ejected position {Col. 5, line 45 – Col. 5, line 51}.
	Regarding claim 6, Meduvsky discloses {Figures 1-2} the panel displacing unit {150} is adapted for: displacing the airbag panel arrangement {20} a predeterminable distance in a 
	Regarding claim 9, Meduvsky discloses {Figures 1-2} a method {150} for supporting protection of a vehicle occupant in the event of an ongoing or imminent collision, comprising: determining a distance between an airbag panel arrangement {20} or a dashboard {24} and a vehicle seat {42} or an occupant {28} seated in the vehicle seat; determining whether the distance exceeds a threshold value; determining whether one or more conditions for deployment of the airbag are fulfilled {Col. 7, line 47 – Col. 8, line 22}; and responsive to determining that the one or more conditions for deployment are fulfilled and that the distance exceeds the predeterminable maximum threshold value, displacing the airbag panel arrangement outwardly from the dashboard by means of a panel displacing system {50, 80} from a default position {Figure 1} to an at least first ejected position {Figure 2} wherein airbag deployment is supported in both the default position and in the at least first ejected position {Col. 5, line 45 – Col. 6, line 43}.
Regarding claim 10, Meduvsky discloses {Figures 1-2} a method responsive to determining that one or more conditions {140, 142, 144, 146, 148, 154} for deployment of the airbag are fulfilled, deploying the airbag in either the default position {Col. 3, lines 30-35} or the at least first ejected position by means of an airbag deployment unit {Col. 6, lines 15-25}.
Regarding claim 11, Meduvsky discloses {Figures 1-2} the airbag panel assembly {20}    is displaced by the panel displacing system {50, 80}, by way of one or more pyro, mechanical and/or electrical actuators {50}.

Regarding claim 17, Meduvsky discloses {Figure 1-2} displacing the airbag panel arrangement {20} comprises: displacing the airbag panel arrangement in a downward direction of the vehicle perpendicular to the longitudinal direction {Figure 2}.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meduvsky.
Regarding claim 7, Meduvsky does not explicitly disclose any displacement distances, however, from the structure disclosed by Meduvsky above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have adjusted the algorithms of the controller {150} such that the panel displacing unit {150} is adapted for displacing the airbag panel arrangement {20} 100-200 millimetres in the longitudinal direction, and 30-70 millimetres in the downward direction in order to optimally prevent the occupant from submarining.
 	Regarding claim 14, Meduvsky does not explicitly disclose any displacement distances, however, from the structure disclosed by Meduvsky above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have adjusted the algorithms of the controller {150} such that the panel displacing unit {150} is adapted for displacing the airbag .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meduvsky in view of (US 2017/0334383).
Regarding claim 16, Meduvsky discloses {Figure 1-2} a controller {150} comprising computing algorithms configured to: determine a distance between an airbag panel arrangement {20} or a dashboard {24} and a vehicle seat {42} or an occupant {28} seated in the vehicle seat; determine whether the distance exceeds a threshold value; 5Application Number 16/597,688Response to Office Action mailed February 01, 2021determine whether one or more conditions for deployment of the airbag are fulfilled {Col. 7, line 47 – Col. 8, line 22}; and responsive to determining that the one or more conditions for deployment are fulfilled and that said distance exceeds the predeterminable maximum threshold value, displace the airbag panel arrangement outwardly from the dashboard by means of a panel displacing system {50, 80} from a default position {Figure 1} to an at least first ejected position {Figure 2}, wherein airbag deployment is supported in both the default position and in the at least first ejected position {Col. 5, line 45 – Col. 6, line 43}.
Although the use of non-transitory computer-readable mediums are conventional in the art for storing algorithms and/or computer code, especially in systems as disclosed by Meduvsky, Meduvsky does not explicitly teach a non-transitory computer-readable medium.
Paxton teaches {Figures 1-4} a computer system/controller {150} comprising electronics {160} and a non-transitory computer-readable storage medium {170}.
	In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing to have modified the algorithm-incorporating controller capable of “deploy[ing] the air bag immediately upon sensing a condition for which occupant protection is desired” taught by Meduvsky to include a non-transitory computer-readable storage medium, as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616